Title: To James Madison from Joseph Dougherty, 4 February 1819
From: Dougherty, Joseph
To: Madison, James


Dear Sir
Washington City Feb 4th 1818 [1819]
Jack Shorter has been for several months past much indisposed. His wife left him—and went to the western Country; he then became so dissipated that he was not capable of taking care of himself.
As in all other cases for 16 years past, he came to me to (as he expressed it) set him right, and to keep him from an untimely end.
With attention and perseverance, I succeeded in reforming him—but in a short time after, he got, (by some means) a lingring disease! which would have terminated his existance: long ere this had he not have made it known to me. By restricting him to regimen, and applying the proper medecine—I think he is now in a fair way to recover—and every prospect of a thorough reformation.
He thinks that all the expence ought not to fall on me.
Things, at the Court of St. Jameses (in Washington) wear a different aspect to what they did from the fourth of march 1801, to the fourth of March 1817. All men have not fortitude enough to bear puffing. Yours truly
Jos. Dougherty
 